DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
With respect to claims 1-10, none of the prior art teaches or suggests, alone or in combination, a method for generating a universal data signal interference for generating a manipulated data signal for deceiving a first machine learning system, which is configured to ascertain a semantic segmentation of a received one-dimensional or multidimensional data signal, the method comprising: 	a) ascertaining a training data set that includes associated desired semantic segmentations; and 	b) generating the data signal interference as a function of the data signals of the training data set, of the associated desired semantic segmentation, and of estimated semantic segmentations of the data signals of the training data set acted upon by the data signal interference.
With respect to claims 11, none of the prior art teaches or suggests, alone or in combination, a method for generating a manipulated data signal for deceiving a first machine learning system, which is configured to ascertain a semantic segmentation of a received one-dimensional or multidimensional data signal, the method comprising: generating a universal data signal interference, the generating including: 
With respect to claims 12, none of the prior art teaches or suggests, alone or in combination, a method for assessing a robustness of an actuator control system for activating an actuator, the method comprising: 	generating a manipulated data signal as a function of the received data signal and of a data signal interference, the data signal interference being generated by: 	a) ascertaining a training data set that includes associated desired semantic segmentations, and 	b) generating the data signal interference as a function of the data signals of the training data set, of the associated desired semantic segmentation, and of estimated semantic segmentations of the data signals of the training data set acted upon by the data signal interference; and ascertaining a second activation signal as a function of an ascertained second semantic segmentation, which is ascertained with the aid of the first machine learning system when the received data signal is replaced by the manipulated data signal, it being decided as a function of activation signal and second activation signal whether or not the actuator control system is robust.
With respect to claims 13, none of the prior art teaches or suggests, alone or in combination, method for operating an actuator control system for activating an actuator, comprising:4U.S. Pat. App. Ser. 15/948,722	 Attorney Docket No. [BOSC.P10898US/1001022598]Office Action dated January 15, 2021assessing a robustness of the actuator control system, which includes a first machine learning system that is configured to ascertain a semantic segmentation of a received one-dimensional or multidimensional data signal, which characterizes a state of an actuator system that includes the actuator and surroundings of the actuator, the actuator control system being configured to ascertain an activation signal as a function of the ascertained semantic segmentation and to activate the actuator as a function of the ascertained activation signal, the assessing including: generating a manipulated data signal as a function of the received data signal and of a data signal interference, the data signal interference being generated by:	a) ascertaining a training data set that includes pairs of data signals and associated desired semantic segmentations, and 	b) generating the data signal interference as a function of the data signals of the training data set, of the associated desired semantic segmentation, and of estimated semantic segmentations of the data signals of the training data set acted upon by the data signal interference; and ascertaining a second activation signal as a function of an ascertained second semantic segmentation, which is ascertained with the aid of the first machine learning system when the received data signal is replaced by the manipulated data signal, it being decided as a function of activation signal and second activation signal whether or not the actuator control system is robust; 	activating, by the actuator control system, the actuator as a function of the 
With respect to claims 14, none of the prior art teaches or suggests, alone or in combination, a method for training an actuator control system, which includes a first machine learning system configured to ascertain a semantic segmentation of a received one- dimensional or multidimensional data signal, the actuator control system further being configured to ascertain an output value of a second machine learning system, the method comprising:5U.S. Pat. App. Ser. 15/948,722Attorney Docket No. [BOSC.P10898US/1001022598]Office Action dated January 15, 2021	a) selecting a subset of data signals from a training set for the second machine learning system, which includes the data signals;	b) deciding whether or not the data signals of the subset are to be manipulated; 	c) when the data signals are to be manipulated, ascertaining manipulated data signals as a function of the respective data signals and as a function of a data signal interference ascertained as follows: i) ascertaining a training data set that includes pairs of data signals and associated desired semantic segmentations; and ii) generating the data signal interference as a function of the data signals of the training data set, of the associated desired semantic segmentation, and of estimated semantic segmentations of the data signals of the training data set acted upon by the data signal interference, and replacing the data signals with the respective ascertained manipulated data signals; 	d) setting a desired output value to the value of a predefinable first numerical value if the data signals are not manipulated, or to a second predefinable numerical value differing from the first numerical value if the data signals are manipulated; and 
With respect to claims 15, none of the prior art teaches or suggests, alone or in combination, a non-transitory machine-readable memory medium on which is stored a computer program for operating an actuator control system for activating an actuator, the computer program, when executed by a computer, causing the computer to perform: assessing a robustness of the actuator control system, which includes a first machine learning system that is configured to ascertain a semantic segmentation of a received one-dimensional or multidimensional data signal, which characterizes a state of an actuator system that includes the actuator and surroundings of the actuator, the actuator control system being configured to ascertain an activation signal as a function of the ascertained semantic segmentation and to activate the actuator as a function of the ascertained activation signal, the assessing including: 6U.S. Pat. App. Ser. 15/948,722 Attorney Docket No. [BOSC.P10898US/1001022598] Office Action dated January 15, 2021 generating a manipulated data signal as a function of the received data signal and of a data signal interference, the data signal interference being generated by: 	b) generating the data signal interference as a function of the data signals of the training data set, of the associated desired semantic segmentation, and of estimated semantic segmentations of the data signals of the training data set acted upon by the data signal interference; and ascertaining a second activation signal as a function of an ascertained second semantic segmentation, which is ascertained with the aid of the first machine learning system when the received data signal is replaced by the manipulated 
With respect to claims 16, none of the prior art teaches or suggests, alone or in combination, a computer designed to generate a universal data signal interference for generating a manipulated data signal for deceiving a first machine learning system, which is configured to ascertain a semantic segmentation of a received one-dimensional or multidimensional data signal, the computer designed to: 	b) generating the data signal interference as a function of the data signals of the training data set, of the associated desired semantic segmentation, and of estimated semantic segmentations of the data signals of the training data set acted upon by the data signal interference.
With respect to claims 17, none of the prior art teaches or suggests, alone or in combination, an actuator control system, which includes a first machine learning system configured to ascertain a semantic segmentation of a received one-dimensional or multidimensional data signal, and which includes a second machine learning system, which has been trained by:
	c) when the data signals are to be manipulated, ascertaining manipulated data signals as a function of the respective data signals and as a function of a data signal interference ascertained as follows: i) ascertaining a training data set that includes pairs of data signals and associated desired semantic segmentations; and ii) generating the data signal interference as a function of the data signals of the training data set, of the associated desired semantic segmentation, and of estimated semantic segmentations of the data signals of the training data set acted upon by the data signal interference, and replacing the data signals with the respective ascertained manipulated data signals; 	d) setting a desired output value to the value of a predefinable first numerical value if the data signals are not manipulated, or to a second predefinable numerical value differing from the first numerical value if the data signals are manipulated; and 	e) training the parameters of the second machine learning system with the subset of data signals and associated desired output values.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JONATHAN HAN whose telephone number is (571)270-7546.  The examiner can normally be reached on 9.00-5.00PM PST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, STEVEN LOKE can be reached on 571-272-1657.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JONATHAN HAN/Primary Examiner, Art Unit 2818